EXHIBIT 99.1 ITEM 2 INFORMATION Executive Officers, Directors and Controlling Shareholders The name and present principal occupation or employment of each of the executive officers and directors of CRM and CRM Inc. is set forth below. The business address of each such person is 520 Madison Avenue, New York, NY 10022. Name Present Principal Occupation and Employment Ron H. McGlynn Chairman Jay B. Abramson Chief Executive Officer and Chief Investment Officer Christopher C. Barnett President Carlos A. Leal Executive Vice President and Chief Financial Officer Steven A. Yadegari Executive Vice President and General Counsel The managing member of CRM is CRM Inc.The business address of CRM is 520 Madison Avenue, New York, NY 10022.The principal business of CRM Inc is serving as the managing member of CRM LLC.
